Citation Nr: 0016018	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for vision loss and watering 
of the eyes as a result of Department of Veterans Affairs 
medical treatment in October 1989. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a June 1995 rating decision, the RO denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for vision loss and watering of the eyes as a 
result of VA medical treatment in October 1989.  That 
determination was based on a finding that the veteran had not 
met his initial burden of establishing a disability resulting 
from the acts of VA medical treatment in October 1989.  Hence 
the provisions of 38 U.S.C. § 1151, then in effect, were 
never applied to the veteran's claim.  The veteran was 
informed of this adverse determination by a VA letter dated 
in July 1995, along with a notice of his appellate rights.  
No timely appeal was filed in the year following the issuance 
of that decision.  38 U.S.C.A. § 7105.  

In the March 1998 rating decision, the RO denied entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 
without considering the preliminary issue of whether the 
veteran had submitted new and material evidence to reopen the 
claim.  As the provisions of 38 U.S.C. § 1151 in effect at 
the time of the prior final denial in June 1995 were never 
applied to the veteran's claim, the change in that law 
effective October 1, 1997 cannot be said to amount to a new 
basis for entitlement to benefits.  Boggs v. West, 11 
Vet.App. 334, 342 (1998).  Hence, there does not exist a new 
claim for benefits so as to preclude the need for new and 
material evidence to reopen the claim.  Thus, the issue on 
appeal has been recharacterized on the first page of this 
decision.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995) 
(Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions).  

Since the RO has already considered the veteran's claim as 
not "well grounded" pursuant to 38 U.S.C.A. § 5107(a), the 
Board concludes that there would no significant prejudicial 
impact by reviewing the veteran's claim on a new and material 
evidence basis.  Under United States Court of Appeals for 
Veterans Claims' (Court) (formerly known as the United States 
Court of Veterans Appeal) determinations in Elkins v. West, 
12 Vet. App. 209 (1999) and Winters v. West, 12 Vet. App. 203 
(1999), the three part analysis for reopening a final 
decision is as follows: the Board or RO must first determine 
whether the veteran has presented new and material evidence; 
if new and material evidence has been presented, immediately 
upon reopening the claim the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopen is well grounded; and third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  See 38 U.S.C.A. 
§§ 5107(a, b), 5108 and 38 C.F.R. § 3.156(a).  In this case, 
the RO has given more consideration to the veteran's claim 
than required by law in adjudicating whether the claim is 
well-grounded before addressing the issue of whether new and 
material evidence has been submitted to reopen the claim.  
Consequently, the Board finds no prejudice to the veteran in 
adjudicating this appeal at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In an unappealed June 1995 rating decision, the RO denied 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for vision loss and watering of the eyes as a result 
of VA medical treatment in October 1989.  

2.  Evidence added to the record since the June 1995 rating 
decision, considered in conjunction with the record as a 
whole, is cumulative and redundant, does not bear directly 
and substantially upon the issue at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision, which denied entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151 for vision loss 
and watering of the eyes as a result of VA medical treatment 
in October 1989, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.160(d) (1999).  

2.  Evidence received since the June 1995 rating decision is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record at the time of the June 1995 
rating decision is briefly summarized below:

On VA hospitalization in March 1989, the veteran complained 
of left eye tearing and blurry vision.  On neurologic 
examination at that time, he also complained of diplopia when 
his eyes were abducted to either side.

A VA operation report showed that the veteran underwent four-
lid blepharoplasty for removal of fat from the eyelids on 
October 19, 1989.  The report indicated that the procedure 
was accomplished without complications.  At a follow-up 
examination on October 23, 1989 for removal of stitches, the 
veteran had no complaint of pain.  There was edema and 
variable erythema of the left lower lid but no ecchymosis and 
no discharge.  The veteran was noted to be doing well.  He 
was seen again on November 6, 1989 at which time the examiner 
observed that the incision lines were well healed with good 
results.

VA outpatient treatment records indicated that the veteran 
first complained of bilateral eyelid edema, upon awakening, 
during the previous two months in January 1992.  An 
electroretinogram performed in January 1992 showed bilateral 
rod dysfunction, and cones to a lesser extent, and that the 
findings were consistent with retinitis pigmentosa.  An 
outpatient treatment record dated in February 1992 stated 
that the veteran had developed bilateral visual loss with 
constricted visual fields in November 1991.  He was evaluated 
for VA blind rehabilitation training in March 1992 when he 
was noted to be legally blind due to retinitis pigmentosa.  
His visual acuities were 20/30 in the right eye and 20/40 in 
the left eye with his fields being constricted to 10 degrees, 
bilaterally.  

In a June 1995 rating decision, the RO denied entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
vision loss and watering of the eyes as a result of VA 
medical treatment in October 1989.  That decision was 
predicated on a finding that the claim was not well-grounded, 
because the veteran presented no evidence showing that his 
eye problems resulted from the VA blepharoplasty in October 
1989.  The veteran was provided notice of this adverse 
decision and of his appellate rights, but an appeal was not 
initiated.  38 U.S.C.A. §§ 7105(a), (b)(1); 38 C.F.R. 
§§ 20.200, 20.302(a).  Therefore, the June 1995 rating 
decision became final when the appellant did not file a 
notice of disagreement within one year of the date of mailing 
of the notice of that unfavorable determination.  38 U.S.C.A. 
§ 7105(c).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet.App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet.App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and  Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In February 1998, the veteran sought to reopen the claim for 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for vision loss and watering of the eyes as a result 
of VA medical treatment in October 1989.  

The evidence added to the record since the June 1995 RO 
decision consists of VA outpatient treatment records dated 
from May 1989 to November 1991.  Upon review, the Board notes 
some of these records are duplicates of records associated 
with the claims file when the RO considered the claim in June 
1995.  The remaining records may be considered "new" in 
that they were not of record at the time of the June 1995 
rating decision.  However, the additional records are not 
"material" because they do not establish the required 
etiological link between the veteran's eye problems and the 
blepharoplasty performed in October 1989.  

Because the evidence submitted since the RO rendered its June 
1995 decision, when viewed either alone or in conjunction 
with the other evidence of record, does not tend to indicate 
that the veteran's eye problems are a result of 
blepharoplasty performed by the VA in October 1989, it is 
merely cumulative and redundant, and has no significant 
effect upon the facts previously considered.  As such, it is 
not new and material as contemplated by 38 C.F.R. § 3.165(a), 
and provides no basis to reopen the claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for vision loss and 
watering of the eyes as a result of VA medical treatment in 
October 1989.  38 U.S.C.A. § 5108.  As the claim is not 
reopened, the Board does not reach the merits of the claim, 
including the application of the benefit of the doubt 
standard.  See 38 U.S.C.A. § 5107; see also Butler v. Brown, 
9 Vet.App. 167, 171 (1996); Annoni v. Brown, 5 Vet.App. 463, 
467 (1993).


ORDER

The application to reopen the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
vision loss and watering of the eyes as a result of VA 
medical treatment in October 1989 is denied.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

